Citation Nr: 1732145	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-26 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right hip disorder, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from April 1968 to January 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2015, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDING OF FACT

A chronic right hip disability was not shown in service, right hip arthritis was not manifest within one year following discharge, the evidence fails to establish that the Veteran's congenital right hip disorder incurred any superimposed disease or injury or was aggravated beyond the normal course, and the evidence fails to establish that the Veteran's current right hip disorder is related to his active service or is due to or aggravated by a service connected disability.


CONCLUSION OF LAW

The criteria for service connection for a right hip disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

VA does not consider congenital or developmental defects to be diseases or injuries for compensation purposes, and such defects are not generally subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9; see Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Service connection is only possible in such cases when there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; VAOPGCPREC 11-99.  As discussed below, the evidence shows that the Veteran's right hip dysplasia is a congenital defect.  Service connection for such a defect is thus appropriate only if the evidence demonstrates additional disability due to aggravation during active service by a superimposed disease or injury.

The Veteran filed his service connection claim for a right hip disorder in April 2010, which was denied by a September 2011 rating decision.  He asserts that his right hip disorder is secondary to his right knee disability.  He reported that he underwent right knee replacement surgery, which resulted in him later undergoing right hip replacement surgery.

The Veteran's STRs do not show any complaints, symptoms, treatment, or diagnoses for his right hip.  While the Veteran received treatment for his back, elbow, knee, and ankle during his lengthy term of honorable service, he denied having arthritis and had normal examinations of his lower extremities in February 1971, May 1974, November 1985, June 1988, and December 1989.

Records after his separation from service do not show that the Veteran was treated for any right hip problems or diagnosed with right hip arthritis within one year of separation from service, and he has not contended otherwise.

The Veteran has not contended direct service connection for his right hip, but instead contends that he has a right hip disorder as a result of his service connected right knee disability.

In October 1996, a right hip x-ray showed a chronic appearing deformity.  Later in August 2007, he was diagnosed with degenerative joint disease.  He underwent right hip replacement surgery in January 2009.

In February 2011, the Veteran was afforded a VA examination.  He reported hip pain since approximately 1997, but attributed the pain to referred pain from his right knee and back.  He reported that he was diagnosed with hip arthritis and that the right hip joint was not formed correctly in the early 2000s.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner diagnosed the Veteran with right hip dysplasia, degenerative joint disease, and residuals of right hip replacement surgery.  The examiner opined that the Veteran's right hip disorder was less likely than not caused by, due to, or permanently aggravated by his right knee disability.  The examiner concluded that the Veteran had congenital right hip dysplasia that resulted in a flattening of the right femoral head, shortening of the right femur neck, flattening of the roof of the acetabulum, and limb length discrepancy of three-fourths of an inch.  The examiner reported that the Veteran's congenital right hip condition was not diagnosed until 1996.  The examiner reported that according to medical literature, long-term outcomes of congenital hip dysplasia that was not successfully treated early within the first year of life included a limp, constant and/or debilitating pain, and complicated arthritis.  The examiner opined that the Veteran most likely developed severe right hip arthritis that required a total hip replacement because of his congenital hip dysplasia, which was untreated in infancy and not diagnosed until later in the Veteran's life.

In March 2016, a VA examiner reviewed the Veteran's claims file and reported that the Veteran's right hip dysplasia was consistent with being a congenital defect.  The examiner reported that right hip x-rays prior to the right hip replacement surgery were consistent with findings that would be present in a congenital defect, such as the shallow acetabulum, the short femur neck, and flattening of the femoral head.  The examiner opined that it less likely than not that the Veteran incurred any superimposed disease or injury to the congenital defect during his active service.  The examiner reported that the Veteran's STRs provided no documentation that would support development of any superimposed disease or injury and that the development of arthritis, pain, and impaired mobility later in life was the norm with these types of cases.  The examiner opined that the Veteran's congenital right hip defect was less likely than not aggravated by his active service.  The examiner reported that the Veteran's STRs provided no documentation to support chronic hip complaints or chronic right hip symptoms or signs to support the congenital defect was aggravated beyond the normal course.  The examiner reported that all pertinent evidence was considered in rendering the opinions, including the Veteran's lengthy active service that involved other injuries and participation in athletic activities.

Regarding direct service connection, the record does not show that the Veteran was diagnosed with right hip arthritis within one year of separation from service.  As such, the record contains no diagnosis of a right hip disorder either in service or within one year after service, which would preclude service connection on the basis of continuity of symptomology or on any presumptive basis.

The Veteran has not submitted any medical evidence supporting his contention that his right hip disorder either began during or was otherwise caused by his military service directly.  VA obtained a medical opinion in an effort to support the Veteran in establishing his claim.  The March 2016 VA examiner opined that the Veteran less likely than not incurred any superimposed disease or injury to the congenital defect during his active service.  The examiner also opined that the Veteran's congenital right hip defect was less likely than not aggravated beyond the normal course of the defect.

Therefore, after weighing all the evidence, the Board finds great probative value in the March 2016 VA examiner's opinion.  Thus, the evidence fails to establish service connection for the Veteran's right hip disorder as the evidence does not demonstrate that the Veteran's right hip disorder incurred any superimposed disease or injury or was aggravated beyond the normal course.

Regarding secondary service connection, after weighing all the evidence, the Board finds great probative value in the February 2011 VA examiner's opinion.  This opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  This opinion in particular provided substantial reasoning and explanation as to why the Veteran's right hip disorder was not caused by his service-connected right knee disability.

The Veteran has not submitted any competent evidence supporting his assertion that his right hip disorder was proximately due to or the result of his service-connected right knee disability.  Therefore, after weighing all the evidence, the Board finds great probative value in the February 2011 VA examiner's opinions, which considered the elements required to establish service connection on a secondary basis.

Consideration has been given to the Veteran's assertion that his right hip disorder was due to his active service and/or due to his service-connected right knee disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of a hip disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hip disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that physical examinations that include objective medical tests, such as x-rays and MRIs, are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of his right hip disorder, such as pain, he has not been shown to have possessed the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating hip disorders or knee disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

As described, the criteria for service connection have not been met for a right hip disorder.  That is, the evidence does not show that a chronic right hip disorder was diagnosed in service or within a year of service, the weight of the evidence is against a finding that a chronic right hip disorder has existed continuously since service, the weight of the evidence does not show that his right hip congenital defect incurred any superimposed disease or injury or was aggravated beyond the normal course, and the weight of the evidence is against a finding that a right hip disorder was due to or aggravated by the Veteran's service-connected right knee disability.  As such, the criteria for service connection for a right hip disorder have not been met, and the Veteran's claim is denied.


ORDER

Service connection for a right hip disorder is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


